Citation Nr: 1712460	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1974. 

This matter was last before the Board of Veterans' Appeals (Board) in May 2015, on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In May 2015, the Board remanded this matter for additional development. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014 and a written transcript of that hearing has been incorporated into the evidence of record.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was incurred in, or is otherwise the result of, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA satisfied the VCAA duty to notify by sending letters to the Veteran in June 2010 and November 2011 advising him of the evidence necessary to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder and his and VA's respective duties for obtaining evidence.  The Veteran had ample opportunity to respond and supplement the record and neither he, nor his representative, has alleged that notice in this case was inadequate.  Moreover, VA satisfied the duty to assist the claimant with the development of this claim by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service treatment and personnel records, VA treatment and examination records, private treatment records, lay statements, and hearing testimony.  

In May 2015, the Board remanded the Veteran's claim in order to locate any available records from the Social Security Administration (SSA) as well as any outstanding VA treatment records from the time period 1976 to 1978.  In July 2015, SSA responded that the records had been destroyed.  As the RO also received a negative response to a request for earlier VA treatment records, a supplemental statement of the case (SSOC) was issued in December 2015 and the appeal was returned to the Board.  Subsequently, VA treatment records dated from 1976 to 1978 were located and added to the Veteran's file.  Although the RO has not reviewed these early VA treatment records, they are not, as discussed in more detail below, supportive of the Veteran's claim such that any remand for RO review would assist him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Based on the foregoing, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with May 2015 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Service Connection

The Veteran claims to experience an acquired psychiatric disorder that was incurred in service.  He specifically alleges that he witnessed traumatic events during the 1972 Olympics and personally experienced trauma while serving as an undercover agent for the Army's Criminal Investigation Department (CID).  However, the Board, as further explained below, finds that he has not experienced any psychiatric disorder during the appellate period that was incurred in, or is otherwise etiologically related to, his service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As PTSD, anxiety, depression, and adjustment disorder are not defined as a psychosis (38 C.F.R. § 3.384), the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are not for application here.   

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by service records, treatment records, the official history of each organization in which such Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Here, service records reflect that the Veteran served on active duty from September 1972 to December 1974.  He served as a wireman and was stationed in Germany beginning February 28, 1973.  Although the Veteran contends that he first began experiencing symptoms of a psychiatric disorder while on active duty, and was treated by VA for psychiatric symptoms a few years after service, Army and VA records do not support his contentions.  

The Veteran's service treatment records reflect that he was evaluated, and self-reported himself, as normal upon his entrance to, and separation from, service.  He was seen in December 1972 for complaints of headache and, at that time, reported pre-service treatment, to include a psychiatric evaluation, for headaches.  He was referred for mental hygiene consultation which revealed an "unremarkable mental status" and "no obvious anxiety or depression."  The clinician diagnosed tension headaches and the Veteran returned to duty.  In August 1974, the Veteran was noted to be in possession of marijuana and heroin.  Subsequently, he was evaluated for separation and an October 1974 report reflected his mental status as normal.  As the result of a November 1974 Court Martial for the possession of marijuana and heroin, the Veteran was demoted and ordered to return to the United States for retraining.  He separated from service in December 1974.  Although the Veteran did report to VA for psychiatric treatment a few years after service, that treatment was limited to treatment for heroin use in 1977.  At that time, VA clinicians noted no prior admissions, diagnosed him with heroin dependency, and determined that his mental status was otherwise normal.

The record reflects that, several years after service, the Veteran sought private mental health treatment.  A Dr. Kemble wrote to VA in April 2004 and stated that he had been treating the Veteran since October 1990 for major depression, recurrent, and PTSD, delayed/chronic.  In a 2008 letter, Dr. Kemble noted that the Veteran had also received prior treatment for drug abuse, which was in remission, but continued to result in residual anxiety and depression.  VA treatment notes reflect that the Veteran has been diagnosed with an adjustment disorder with anxiety and depression, opioid dependency, dysthymic disorder, depression, anxiety, and PTSD.  He has informed VA clinicians, reported in lay statements and testified at the September 2014 hearing, that his psychiatric diagnoses are the direct result of his in-service traumatic experiences at the 1972 Munich Olympics as well as his experiences serving as an undercover agent with the CID; he has also occasionally stated that he served in Vietnam for a brief time.  His VA diagnoses are based on his statements regarding those alleged in-service experiences and a May 2011 VA examiner diagnosed him with PTSD, on the same bases, as well as noting that he had experienced depression since service as the result of those experiences.

In regard to the Veteran's statements to his healthcare providers, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although the Court also has held that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, the critical question is whether that history was accurate and, here, the Veteran has provided versions of his history that are not supported by the record (Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006)):

* The Veteran has reported serving in Vietnam, but his service personnel records reflect that his only service outside of the United States occurred in Germany.

* Although he reported assisting in anti-terrorist efforts during the 1972 Munich Olympics attack, he had not yet been inducted at the time those events occurred and did not serve in Germany until February of the following year, 1973.  

* He reported serving undercover for the CID while stationed in Germany and participating in numerous operations to uncover illegal drug trades, but his Army personnel records reflect no CID assignment and his only specialty code reflects his only assignment as wireman.  

At the September 2014 hearing, the Veteran further testified that his CID service was secret and could not be documented, and he alleged that, as part of his involvement in those undercover operations, he was beaten on multiple occasions, poisoned, and stabbed.  Although he explained that such injuries would not be in his service records because he was consistently treated at German hospitals, the record reflects that he was routinely seen in service for a variety of complaints and no Army clinician remarked on any evidence of beating, stabbing, or poisoning.  Specifically, in addition to his normal examinations at the times of enlistment and pre-separation, he was seen for a sore throat in October 1972, headaches in December 1974, a fungal infection in March 1973, rash in May 1973, seborrheic dermatitis in June 1973, congestion in October 1973, cough in November 1973, and sore throat in January and December 1974.  Although his September 1974 pre-separation examination report reflects a single identifying body mark, with a handwritten description as a scar on his side, his enlistment examination in July 1972 also reflects that an identifying body mark was observed at that time. 

Laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the Veteran's reports regarding his in-service experiences are not credible due to inconsistency with the other evidence of record, specifically the contemporaneous service records.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  Moreover, although the Veteran has contended to experience acquired psychiatric disorders, to include PTSD, as the result of his in-service experiences, the file does not reflect that the Veteran has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, the record reflects that the Veteran did not experience any of his claimed in-service traumas or incur an acquired psychiatric disorder during his service.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


